Citation Nr: 1219397	
Decision Date: 06/01/12    Archive Date: 06/13/12

DOCKET NO.  06-38 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel



INTRODUCTION

The appellant served on active duty from July 1966 to April 1974. 

This matter originally came to the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In October 2008, April 2010, and December 2011, the Board remanded the matter for additional evidentiary development and due process considerations.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a December 2011 decision, the Board remanded the issue on appeal for a VA examination to determine whether the Veteran's current low back disability was etiologically related to his reports of injuring his back in 1968 while unloading radio equipment from a jeep.  In such decision, the Board found that the Veteran's statements in such regard to be both competent and credible for purposes of establishing the in-service low back injury.  The Board also specifically noted that the record contains post-service clinical records showing that in November 1977, approximately three and one half years after service separation, the Veteran sought VA medical treatment for back problems which he indicated had been present for "a long time." He indicated that his symptoms included episodic back pain as well as pain in his right leg and hip.  On examination, range of motion was good in all directions and straight leg raising was negative.  The assessment was hypertrophic changes of the lumbosacral spine.  

The requested VA examination was conducted in January 2012; however, although the examiner noted that the Veteran had injured his back in service, he indicated that there was no evidence that the Veteran was seen and temporarily treated for a low back disorder in 1977.  As noted above, the Veteran's claims file indeed contains a November 1977 VA treatment record showing that he reported experiencing episodic back pain.

Therefore, for this reason, the Board finds that the examiner's January 2012 VA opinion was based on an inaccurate factual premise and, thus, has limited probative value.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295  (2008) (discussing factors for determining probative value of medical opinions).  Given the current state of the evidence of record, the Board finds that another VA medical examination is necessary in order to clarify the etiology of the Veteran's current low back disability.  See also Barr v. Nicholson, 21 Vet. App. 303, 312  (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claims file should be forwarded to the January 2012 VA examiner.  The examiner should provide an opinion, with supporting rationale, as to whether it is at least as likely as not that any lumbar spine disability identified on examination is causally related to the Veteran's active service or any incident therein, including the reported 1968 low back injury.  In providing the requested opinion, the examiner must presume that the statements of the Veteran to the effect that he sustained a low back injury in 1968 while unloading radio equipment from a jeep are credible.  The examiner must also presume that the Veteran is credible in reporting that he has experienced post-service intermittent "flares."  The examiner should also specifically discuss the November 1977 VA treatment record which shows that the Veteran reported experiencing episodic back pain and was assessed as having lumbosacral spine hypertrophic changes.  

2.  After conducting any additional development deemed necessary, the RO should reconsider the Veteran's claim, considering all the evidence of record.  If the claim remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


